DETAILED ACTION
This Office Action is in response to the filing of the application on 7/29/2019. Since the initial filing, no claims have been amended, added, or cancelled. Thus, claims 1-20 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2190 in Fig. 3A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 recites the phrase “is provided” which is an implied phrase, and thus unnecessary.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 14 is objected to because of the following informalities: 
Claim 14 line 9 ends the claim without a period. Examiner suggests adding a period to the end of the claim to make the claim a complete sentence.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the term “a second tracheal inflatable cuff” in line 1. However, it is unclear what structure is being referred to, as there is no “first tracheal inflatable cuff” and is appears that the terms “endotracheal inflatable cuff” and “tracheal inflatable cuff” are used interchangeably in the specification. As such, it would appear that a “first and second tracheal inflatable cuff” are already claimed in claim 8 as the “first and second endotracheal inflatable cuff.” Hence, it is not clear whether or not claim 12 is intending to refer to some separate and unknown tracheal cuff, or if it is referring back to the same second endotracheal cuff of claim 8. 
Claim 15 recites the limitation "the beveled aperture" in lines 27-28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the di bronchial inflatable cuff" in lines 30-31.  There is insufficient antecedent basis for this limitation in the claim.
Any remaining claims are rejected for being dependent on a rejected claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 line 1 recites that “the aperture is beveled”. However, claim 15, upon which claim 17 depends, already introduces a beveled aperture (see lines 27-28). Hence, claim 17 is understood to fail to further limit the claimed subject matter of claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pol (US Pat. 8,584,678) in view of Nelson et al. (US Pat. 8,434,487).
Regarding claim 1, Pol discloses an endobronchial tube comprising: a medical tube (endobronchial tube 2100 in Fig. 29) comprising an endotracheal portion (tracheal portion 2130 in Fig. 29) and a bronchial portion (bronchial portion 2150 in Fig. 29) having a common single lumen extending between a proximal end and a distal end of the tube (lumen 160 as seen in Fig. 2A, which is analogous to the interior lumen extending down the length of endobronchial tube 2100 in Fig. 29), wherein the proximal end of the endotracheal portion includes a first opening adapted for connection to an external mechanical ventilation device (opening 2145 in Fig. 29)and the distal end of the bronchial portion includes a second opening adapted for delivery of a medical gas (opening 2140 in Fig. 29); a first endotracheal inflatable cuff positioned around an external surface of the endotracheal portion and adapted to expand radially outward for sealing against a trachea of a patient (first tracheal cuff 2132 in Figs. 29-30); a second endotracheal inflatable cuff positioned around an external surface of the endotracheal portion and located at a position distal to the first endotracheal inflatable cuff (second endotracheal cuff 2172 in Fig. 29), the second endotracheal inflatable cuff adapted to expand radially outward for sealing against the trachea of the patient (second endotracheal cuff 2172 in Fig. 30), a bronchial inflatable cuff positioned around an external surface of the bronchial portion located distal to the first endotracheal inflatable cuff and the second endotracheal inflatable cuff (bronchial cuff 2152 in Fig. 29), the bronchial inflatable cuff adapted to expand radially outward against the left main stem bronchi of the patient (bronchial cuff 2152 in Figs. 29-30); an aperture positioned between the first tracheal inflatable cuff and the second tracheal inflatable cuff and adapted to deliver an amount of medical gas to the second lung of the patient (aperture 2170 in Figs. 29-30); and an intraluminal balloon blocker positioned along an inner surface of the bronchial portion distal to the aperture and adapted to expand for sealing the common single lumen at the distal end of the bronchial portion (distal intraluminal balloon blocker 2162 in Fig. 29), wherein the single lumen defines a single passageway that fluidly connects the aperture, the first opening, and the second opening with one another to selectively ventilate the left lung, the right lung, or both lungs of the patient (see the single lumen passageway of endobronchial tube 2100 in Figs. 29-30, and see Col. 26 lines 54-61).
Pol lacks a detailed description of wherein the first endotracheal inflatable cuff and the second endotracheal inflatable cuff are tapered. It is noted that the term “tapered” lacks a specific definition in the specification, and is generally understood to mean becoming progressively smaller towards one end or diminishing gradually (see Merriam-Webster’s online dictionary, as accessed 6/2/2022). Thus, the cuffs of Pol could be understood to be tapered, as the cross-sectional area decreases towards the top and bottom of the cuff, becoming smaller and thus generally tapering.
However, Nelson teaches a similar cuffed endotracheal tube where the endotracheal cuff is split into two members that are tapered towards one another (see Fig. 8 where a cuff 43 is split into two tapered sections 41a 41b which taper towards one another).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the endotracheal cuffs of Pol to have the two cuffs being tapered towards one another as taught by Nelson, as it provides improved sealing with the trachea and minimizing contact with the trachea to reduce irritation (Nelson; see Col. 6 lines 41-67 to Col. 7 lines 1-7).
Regarding claim 2, the modified Pol device has the first endotracheal inflatable cuff, the second endotracheal inflatable cuff, the bronchial inflatable cuff and the intraluminal balloon blocker are each remotely and selectively inflatable (Pol; Col. 17 lines 3-10).
Regarding claim 3, the modified Pol device has the first endotracheal inflatable cuff and the second endotracheal inflatable cuff are tapered in opposite directions toward the aperture (Pol; see Figs. 29-30 where the aperture 2150 is between cuffs 2132 and 2172, and the cuffs are modified by Nelson such that they taper towards each other as seen in Fig. 8).
Regarding claim 4, the modified Pol device has the first endotracheal inflatable cuff and the bronchial inflatable cuff are inflatable and deflatable via inflation channels (Pol; Col. 17 lines 3-10).
The modified Pol device lacks a detailed description of the first endotracheal inflatable cuff and the bronchial inflatable cuff are inflatable and deflatable via a single inflation channel.
However, Nelson further teaches a plurality of cuffs being inflated by a single inflation channel (Nelson; see Fig. 8 where the two cuffs about 41 and 41b, are inflated by a single lumen 14 (as seen in Fig. 1), which is clearly shown in Fig. 8 as the dotted line connection lumen with two openings into each of the cuff parts).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inflation channels and cuffs of the modified Pol device to have a single inflation channel inflating multiple cuffs as taught by Nelson, as it would be a simple substitution of one type of inflation channel for another, with the added benefit of taking up less space and synchronizing the inflation of the cuffs. 
Regarding claim 7, the modified Pol device has wherein upon placement of the tube in a trachea of the patient and the left main stem bronchi, selective ventilation of the left lung or the right lung is achievable without a need to move or reposition the tube (Pol; see Col. 10 lines 34-39 and Col. 27 lines 14-67 to Col. 28 lines 1-5), wherein to selectively ventilate the left lung of the patient, the first tracheal inflatable cuff, the second tracheal inflatable cuff, and the bronchial inflatable cuff are placed in an inflated position and the intraluminal balloon blocker is placed in a deflated position (Pol; see Col. 10 lines 34-39 and Col. 27 lines 14-67 to Col. 28 lines 1-5), and to selectively ventilate the right lung of the patient, the first tracheal inflatable cuff, the bronchial inflatable cuff and the intraluminal balloon blocker are placed in the inflated position and the second tracheal inflatable cuff is placed in the deflated position (Pol; see Col. 10 lines 34-39 and Col. 27 lines 14-67 to Col. 28 lines 1-5).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pol in view of Nelson as applied to claim 1 above, and further in view of Belani et al. (US Pat. 6,609,521).
Regarding claim 5, the modified Pol device has the intraluminal balloon blocker is distal to the aperture.
The modified Pol device lacks a detailed description of wherein the intraluminal balloon blocker is immediately distal to the aperture.
However, Belani teaches a similar endotracheal tube device with cuffs, where an intraluminal balloon blocker is placed immediately distal to an aperture (see intraluminal cuff 250 in Figs. 1A-1B which is a balloon blocker that is immediately distal an opening 240). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon blocker of the modified Pol device to be immediately distal the aperture as taught by Belani, as it would be a simple matter of design choice for one of ordinary skill in the art to adjust the distal location of the balloon blocker, as it would function the same as long as it is distal the aperture, and the location being immediately distal the aperture lacks criticality. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pol in view of Nelson and Belani as applied to claim 5 above, and further in view of Dalton (US Pat. 5,315,992).
Regarding claim 6, the modified Pol device has an aperture. 
The modified Pol device lacks a detailed description that the aperture is beveled. 
However, Dalton teaches a similar endotracheal tube with cuffs where an aperture is beveled (Col. 5 lines 5-13 where port 40 in Fig. 3 is angled in relation to the tracheal wall). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the aperture of the modified Pol device to be beveled as taught by Dalton, as it allows for efficient flow of air exiting the port (Dalton; Col. 5 lines 5-13). 
Claims 8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pol in view of Dalton.
Regarding claim 8, Pol discloses all of the same claimed limitations as in the rejection of claim 1, and further including a distal intraluminal balloon blocker positioned distal to the aperture and adapted to expand radially outward sealing the common single lumen (see Figs. 29-30 intraluminal balloon blocker 2162).
Pol lacks a detailed description of the aperture being beveled. 
However, Dalton teaches a similar endotracheal tube with cuffs where an aperture is beveled (Col. 5 lines 5-13 where port 40 in Fig. 3 is angled in relation to the tracheal wall). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the aperture of Pol to be beveled as taught by Dalton, as it allows for efficient flow of air exiting the port (Dalton; Col. 5 lines 5-13). 
Regarding claim 10, the modified Pol device has wherein the distal intraluminal blocker is a low volume high pressure member (Pol; Col. 16 lines 65-67).
Regarding claim 11, the modified Pol device has the first endotracheal inflatable cuff, the second endotracheal inflatable cuff, the bronchial inflatable cuff and the intraluminal balloon blocker are each remotely and selectively inflatable (Pol; Col. 17 lines 3-10).
Regarding claim 12, the modified Pol device has a second tracheal inflatable cuff positioned around an external surface of the tracheal portion and adapted to expand radially outward at a respective distal location relative to the aperture (Pol; second endotracheal cuff 2172 in Figs. 29-30, see above 35 U.S.C. 112(b) rejection).
Regarding claim 13, the modified Pol device has a built-in video camera embedded within the common tube wall (Pol; see Fig. 36 built-in video camera 4300).
Regarding claim 14, the modified Pol device has wherein upon placement of the tube in a trachea of the patient and the left main stem bronchi, selective ventilation of the left lung or the right lung is achievable without a need to move or reposition the tube (Pol; see Col. 10 lines 34-39 and Col. 27 lines 14-67 to Col. 28 lines 1-5), wherein to selectively ventilate the left lung of the patient, the first tracheal inflatable cuff, the second tracheal inflatable cuff, and the bronchial inflatable cuff are placed in an inflated position and the intraluminal balloon blocker is placed in a deflated position (Pol; see Col. 10 lines 34-39 and Col. 27 lines 14-67 to Col. 28 lines 1-5), and to selectively ventilate the right lung of the patient, the first tracheal inflatable cuff, the bronchial inflatable cuff and the intraluminal balloon blocker are placed in the inflated position and the second tracheal inflatable cuff is placed in the deflated position (Pol; see Col. 10 lines 34-39 and Col. 27 lines 14-67 to Col. 28 lines 1-5).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pol in view of Dalton as applied to claim 8 above, and further in view of Nelson.
Regarding claim 9, the modified Pol device has a first endotracheal inflatable cuff and a second endotracheal inflatable cuff, and an aperture. 
Pol lacks a detailed description of wherein the first endotracheal inflatable cuff and the second endotracheal inflatable cuff are tapered in opposite directions towards the aperture. It is noted that the term “tapered” lacks a specific definition in the specification, and is generally understood to mean becoming progressively smaller towards one end or diminishing gradually (see Merriam-Webster’s online dictionary, as accessed 6/2/2022). Thus, the cuffs of Pol could be understood to be tapered, as the cross-sectional area decreases towards the top and bottom of the cuff, becoming smaller and thus generally tapering.
However, Nelson teaches a similar cuffed endotracheal tube where the endotracheal cuff is split into two members that are tapered in opposite directions (see Fig. 8 where a cuff 43 is split into two tapered sections 41a 41b which taper towards one another).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the endotracheal cuffs of Pol to have the two cuffs being tapered towards one another as taught by Nelson, as it provides improved sealing with the trachea and minimizing contact with the trachea to reduce irritation (Nelson; see Col. 6 lines 41-67 to Col. 7 lines 1-7).
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pol in view of Nelson and Dalton.
Regarding claim 15, Pol discloses all of the same claimed structural limitations as in the rejection of claim 1, in regards to the single lumen endobronchial tube, in addition to inserting a single lumen endobronchial tube into in a trachea of a patient and a left main stem bronchi of a left lung of the patient (see Col. 10 lines 34-39 and Col. 27 lines 14-67 to Col. 28 lines 1-5), positioning the tube in the pulmonary airway of a patient such that the di bronchial inflatable cuff is in the left main stem bronchus (see Col. 10 lines 34-39 and Col. 27 lines 14-67 to Col. 28 lines 1-5), and the first endotracheal cuff and the second endotracheal inflatable cuff are in the trachea (see Col. 10 lines 34-39 and Col. 27 lines 14-67 to Col. 28 lines 1-5); connecting the proximal end of the medical tube to the external mechanical ventilation device (see Col. 10 lines 34-39 and Col. 27 lines 14-67 to Col. 28 lines 1-5); inflating the bronchial inflatable cuff radially outwardly to seal against the surrounding bronchus of the left lung (see Col. 10 lines 34-39 and Col. 27 lines 14-67 to Col. 28 lines 1-5); and inflating at least one of the first endotracheal inflatable cuff and the second endotracheal inflatable cuff radially outwardly to seal against the surrounding trachea of the patient (see Col. 10 lines 34-39 and Col. 27 lines 14-67 to Col. 28 lines 1-5).
Pol lacks a detailed description of wherein the first endotracheal inflatable cuff and the second endotracheal inflatable cuff are tapered. It is noted that the term “tapered” lacks a specific definition in the specification, and is generally understood to mean becoming progressively smaller towards one end or diminishing gradually (see Merriam-Webster’s online dictionary, as accessed 6/2/2022). Thus, the cuffs of Pol could be understood to be tapered, as the cross-sectional area decreases towards the top and bottom of the cuff, becoming smaller and thus generally tapering.
However, Nelson teaches a similar cuffed endotracheal tube where the endotracheal cuff is split into two members that are tapered in opposite directions (see Fig. 8 where a cuff 43 is split into two tapered sections 41a 41b which taper towards one another).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the endotracheal cuffs of Pol to have the two cuffs being tapered towards one another as taught by Nelson, as it provides improved sealing with the trachea and minimizing contact with the trachea to reduce irritation (Nelson; see Col. 6 lines 41-67 to Col. 7 lines 1-7).
The modified Pol device lacks a detailed description that the aperture is beveled. 
However, Dalton teaches a similar endotracheal tube with cuffs where an aperture is beveled (Col. 5 lines 5-13 where port 40 in Fig. 3 is angled in relation to the tracheal wall). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the aperture of the modified Pol device to be beveled as taught by Dalton, as it allows for efficient flow of air exiting the port (Dalton; Col. 5 lines 5-13). 
Regarding claim 16, the modified Pol device has the first endotracheal inflatable cuff and the second endotracheal inflatable cuff are tapered in opposite directions toward the aperture (Pol; see Figs. 29-30 where the aperture 2150 is between cuffs 2132 and 2172, and the cuffs are modified by Nelson such that they taper towards each other as seen in Fig. 8).
Regarding claim 17, the modified Pol device has the aperture is beveled (Dalton; Col. 5 lines 5-13 where port 40 in Fig. 3 is angled in relation to the tracheal wall).
Regarding claim 18, the modified Pol device has the tube further comprises a built-in video camera embedded within the tube wall for real-time visualization of the method (Pol; see Fig. 36 built-in video camera 4300).
Regarding claim 19, the modified Pol device has wherein upon insertion of the tube into the left main stem bronchi, selective ventilation of the left lung or the right lung is achievable without a need to move or reposition the tube (Pol; see Col. 10 lines 34-39 and Col. 27 lines 14-67 to Col. 28 lines 1-5), wherein to selectively ventilate the left lung of the patient, the first tracheal inflatable cuff, the second tracheal inflatable cuff, and the bronchial inflatable cuff are placed in an inflated position and the intraluminal balloon blocker is placed in a deflated position (Pol; see Col. 10 lines 34-39 and Col. 27 lines 14-67 to Col. 28 lines 1-5), and to selectively ventilate the right lung of the patient, the first tracheal inflatable cuff, the bronchial inflatable cuff and the intraluminal balloon blocker are placed in the inflated position and the second tracheal inflatable cuff is placed in the deflated position (Pol; see Col. 10 lines 34-39 and Col. 27 lines 14-67 to Col. 28 lines 1-5).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pol in view of Nelson and Dalton as applied to claim 15 above, and further in view of Belani.
Regarding claim 20, the modified Pol device has an intraluminal balloon blocker and an aperture.
The modified Pol device lacks a detailed description of wherein the intraluminal balloon blocker is immediately distal to the aperture.
However, Belani teaches a similar endotracheal tube device with cuffs, where an intraluminal balloon blocker is placed immediately distal to an aperture (see intraluminal cuff 250 in Figs. 1A-1B which is a balloon blocker that is immediately distal an opening 240). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon blocker of the modified Pol device to be immediately distal the aperture as taught by Belani, as it would be a simple matter of design choice for one of ordinary skill in the art to adjust the distal location of the balloon blocker, as it would function the same as long as it is distal the aperture, and the location being immediately distal the aperture lacks criticality. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,789,271 in view of Nelson. 
As seen compared in the below table, claims 1-2 and 7 of the instant application are substantially the same as claims 1 and 3 of the ‘271 patent, except in portions detailed below:
Instant Application
‘271 Patent
An endobronchial tube comprising: a medical tube comprising an endotracheal portion and a bronchial portion having a common single lumen extending between a proximal end and a distal end of the tube, wherein the proximal end of the endotracheal portion includes a first opening adapted for connection to an external mechanical ventilation device and the distal end of the bronchial portion includes a second opening adapted for delivery of a medical gas; a first endotracheal inflatable cuff positioned around an external surface of the endotracheal portion and adapted to expand radially outward for sealing against a trachea of a patient; a second endotracheal inflatable cuff positioned around an external surface of the endotracheal portion and located at a position distal to the first endotracheal inflatable cuff, the second endotracheal inflatable cuff adapted to expand radially outward for sealing against the trachea of the patient, wherein the first endotracheal inflatable cuff and the second endotracheal inflatable cuff are tapered; a bronchial inflatable cuff positioned around an external surface of the bronchial portion located distal to the first endotracheal inflatable cuff and the second endotracheal inflatable cuff, the bronchial inflatable cuff adapted to expand radially outward against the left main stem bronchi of the patient; an aperture positioned between the first tracheal inflatable cuff and the second tracheal inflatable cuff and adapted to deliver an amount of medical gas to the second lung of the patient; and an intraluminal balloon blocker positioned along an inner surface of the bronchial portion distal to the aperture and adapted to expand for sealing the common single lumen at the distal end of the bronchial portion, wherein the single lumen defines a single passageway that fluidly connects the aperture, the first opening, and the second opening with one another to selectively ventilate the left lung, the right lung, or both lungs of the patient.

 A single lumen endobronchial tube comprising: a medical tube comprising a single lumen extending between a proximal end and a distal end of the medical tube, wherein the single lumen includes a first opening at a proximal end of the single lumen adapted for connection of the single lumen to an external mechanical ventilation device to supply medical gas to the single lumen, and a second opening at a distal end of the single lumen adapted for delivery of the medical gas from the single lumen to a left lung of a patient; a first tracheal inflatable cuff positioned around an external surface of the single lumen and adapted to expand radially outward for sealing against a trachea of the patient; a second tracheal inflatable cuff positioned around an external surface of the single lumen and located at a position distal to the first tracheal inflatable cuff, the second tracheal inflatable cuff adapted to expand radially outward for sealing against the trachea of the patient; a bronchial inflatable cuff positioned around an external surface of the single lumen distal to the second tracheal cuff and adapted to expand radially outward against the left main stem bronchi of the patient; an aperture positioned between the first tracheal inflatable cuff and the second tracheal inflatable cuff and adapted to deliver an amount of the medical gas to a right lung of the patient, and a distal intraluminal balloon blocker positioned in the single lumen distal of the aperture and adapted to expand radially outward for sealing the single lumen; wherein the single lumen defines a single passageway that fluidly connects the aperture, the first opening, and the second opening with one another to selectively ventilate the left lung, the right lung, or both lungs of the patient; 

The endobronchial tube of claim 1, wherein the first endotracheal inflatable cuff, the second endotracheal inflatable cuff, the bronchial inflatable cuff and the intraluminal balloon blocker are each remotely and selectively inflatable.
The endobronchial tube of claim 1 wherein the first tracheal inflatable cuff, the second tracheal inflatable cuff, the bronchial inflatable cuff and the distal intraluminal balloon blocker are each remotely and selectively inflatable.
7. The endobronchial tube of claim 1, wherein upon placement of the tube in a trachea of the patient and the left main stem bronchi, selective ventilation of the left lung or the right lung is achievable without a need to move or reposition the tube, wherein to selectively ventilate the left lung of the patient, the first tracheal inflatable cuff, the second tracheal inflatable cuff, and the bronchial inflatable cuff are placed in an inflated position and the intraluminal balloon blocker is placed in a deflated position, and to selectively ventilate the right lung of the patient, the first tracheal inflatable cuff, the bronchial inflatable cuff and the intraluminal balloon blocker are placed in the inflated position and the second tracheal inflatable cuff is placed in the deflated position
1. (cont from above section of claim 1) wherein upon placement of the medical tube in a trachea of the patient and a left main stem bronchi, selective ventilation of the left lung or the right lung is achievable without a need to move or reposition the tube, wherein to selectively ventilate the left lung of the patient, the first tracheal inflatable cuff, the second tracheal inflatable cuff, and the bronchial inflatable cuff are placed in an inflated position and the intraluminal balloon blocker is placed in a deflated position, and to selectively ventilate the right lung of the patient, the first tracheal inflatable cuff, the bronchial inflatable cuff and the intraluminal balloon blocker are placed in the inflated position and the second tracheal inflatable cuff is placed in the deflated position.


As seen in the above comparison, claim 1 of the instant application is substantially the same in scope and limitations as the ‘271 patent, with minor changes in the language which amount to the same claimed structure. The only difference of note in claim 1 of the instant application is the first and second endotracheal inflatable cuffs being tapered. However, as seen in the above 35 U.S.C. 103 rejection of claim 1, the inclusion of tapered cuffs is considered a minor and obvious modification to the instant application, such that the instant application and the ‘271 are not patentably distinct. 
Further, claims 2 and 7 of the instant application are shown to be essentially verbatim to the relevant sections of the ‘271 patent shown above. 
Claims 8, 10-11, and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,789,271 in view of Dalton. 
As seen compared in the below table, claims 8, 10-11, and 13-14 of the instant application are substantially the same as claims 1-4 of the ‘271 patent, except in portions detailed below:
Instant Application
‘271 Patent
8. An endobronchial tube comprising: a medical tube comprising an endotracheal portion and a bronchial portion having a common single lumen extending between a proximal end and a distal end of the tube, wherein the proximal end of the endotracheal portion includes a first opening adapted for connection to an external mechanical ventilation device and the distal end of the bronchial portion includes a second opening adapted for delivery of a medical gas; a first endotracheal inflatable cuff positioned around an external surface of the endotracheal portion and adapted to expand radially outward for sealing against a trachea of a patient; a second endotracheal inflatable cuff positioned around an external surface of the endotracheal portion and located at a position distal to the first endotracheal inflatable cuff, the second endotracheal inflatable cuff adapted to expand radially outward for sealing against the trachea of the patient; a bronchial inflatable cuff positioned around an external surface of the bronchial portion located distal to the first endotracheal inflatable cuff and the second endotracheal inflatable cuff, the bronchial inflatable cuff adapted to expand radially outward against the left main stem bronchi of the patient; a beveled aperture positioned between the first tracheal inflatable cuff and the second tracheal inflatable cuff and adapted to deliver an amount of medical gas to the second lung of the patient; and a distal intraluminal balloon blocker positioned distal to the aperture and adapted to expand radially outward sealing the common single lumen, wherein the single lumen defines a single passageway that fluidly connects the beveled aperture, the first opening, and the second opening with one another to selectively ventilate the left lung, the right lung, or both lungs of the patient.
1. A single lumen endobronchial tube comprising: a medical tube comprising a single lumen extending between a proximal end and a distal end of the medical tube, wherein the single lumen includes a first opening at a proximal end of the single lumen adapted for connection of the single lumen to an external mechanical ventilation device to supply medical gas to the single lumen, and a second opening at a distal end of the single lumen adapted for delivery of the medical gas from the single lumen to a left lung of a patient; a first tracheal inflatable cuff positioned around an external surface of the single lumen and adapted to expand radially outward for sealing against a trachea of the patient; a second tracheal inflatable cuff positioned around an external surface of the single lumen and located at a position distal to the first tracheal inflatable cuff, the second tracheal inflatable cuff adapted to expand radially outward for sealing against the trachea of the patient; a bronchial inflatable cuff positioned around an external surface of the single lumen distal to the second tracheal cuff and adapted to expand radially outward against the left main stem bronchi of the patient; an aperture positioned between the first tracheal inflatable cuff and the second tracheal inflatable cuff and adapted to deliver an amount of the medical gas to a right lung of the patient, and a distal intraluminal balloon blocker positioned in the single lumen distal of the aperture and adapted to expand radially outward for sealing the single lumen; wherein the single lumen defines a single passageway that fluidly connects the aperture, the first opening, and the second opening with one another to selectively ventilate the left lung, the right lung, or both lungs of the patient;
10. The endobronchial tube of claim 8, wherein the distal intraluminal balloon blocker is a low volume high pressure member.
2. The endobronchial tube of claim 1 wherein the distal intraluminal balloon blocker is a low volume high pressure member.
11. The endobronchial tube of claim 8 wherein the tracheal inflatable cuff, the bronchial inflatable cuff and the distal intraluminal balloon blocker are each remotely and selectively inflatable.
3. The endobronchial tube of claim 1 wherein the first tracheal inflatable cuff, the second tracheal inflatable cuff, the bronchial inflatable cuff and the distal intraluminal balloon blocker are each remotely and selectively inflatable.
13. The endobronchial tube of claim 8, further comprising a built-in video camera embedded within the common tube wall.
4. The endobronchial tube of claim 1 further comprising a built-in video camera embedded within the common tube wall.
14. The endobronchial tube of claim 8, wherein upon placement of the tube in a trachea of the patient and the left main stem bronchi, selective ventilation of the left lung or the right lung is achievable without a need to move or reposition the tube, wherein to selectively ventilate the left lung of the patient, the first tracheal inflatable cuff, the second tracheal inflatable cuff, and the bronchial inflatable cuff are placed in an inflated position and the intraluminal balloon blocker is placed in a deflated position, and to selectively ventilate the right lung of the patient, the first tracheal inflatable cuff, the bronchial inflatable cuff and the intraluminal balloon blocker are placed in the inflated position and the second tracheal inflatable cuff is placed in the deflated position
1. (cont from above section of claim 1) wherein upon placement of the medical tube in a trachea of the patient and a left main stem bronchi, selective ventilation of the left lung or the right lung is achievable without a need to move or reposition the tube, wherein to selectively ventilate the left lung of the patient, the first tracheal inflatable cuff, the second tracheal inflatable cuff, and the bronchial inflatable cuff are placed in an inflated position and the intraluminal balloon blocker is placed in a deflated position, and to selectively ventilate the right lung of the patient, the first tracheal inflatable cuff, the bronchial inflatable cuff and the intraluminal balloon blocker are placed in the inflated position and the second tracheal inflatable cuff is placed in the deflated position.


As seen in the above comparison, claim 8 of the instant application is substantially the same in scope and limitations as the ‘271 patent, with minor changes in the language which amount to the same claimed structure. The only difference of note in claim 8 of the instant application is the aperture is beveled. However, as seen in the above 35 U.S.C. 103 rejection of claim 8, the inclusion of a beveled aperture is considered a minor and obvious modification to the instant application, such that the instant application and the ‘271 are not patentably distinct. 
Further, claims 10-11 and 13-14 of the instant application are shown to be essentially verbatim to the relevant sections of the ‘271 patent shown above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cox (US Pat. 4,979,505), Maguire et al. (US Pat. 8,196,584), and McCachren et al. (US Pub. 2009/0032027) are cited to show structures of similar endotracheal/ endobronchial tubes with cuffs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785